Exhibit 10.1

 

[g201512171802240413014.jpg]

 

 

 

December 15, 2015

 

 

 

Agrium US Inc.

c/o 13131 Lake Fraser Drive S.E.

Calgary, Alberta Canada

T2J 7E8

Attention:   Breen Neeser

 

Re:  Amendment & Termination of Distribution Agreement

 

Dear Mr. Neeser:

 

We refer to the Distribution Agreement between Agrium U.S. Inc. (“Agrium”), a
Delaware corporation, as successor to Royster Clark Resources, LLC and
wholly-owned subsidiary of Agrium, Inc. and Rentech Nitrogen, LLC, a Delaware
limited liability company, as successor in interest to Rentech Energy Midwest
Corporation (“Nitrogen”), dated as of April 26, 2006, as amended, modified or
supplemented (the “Distribution Agreement”).  Capitalized terms used herein, but
not otherwise defined herein shall have the meanings defined in the Distribution
Agreement.  

 

Both Agrium and Nitrogen wish to amend and terminate the Agreement on December
31, 2015, and by signing below both parties hereby agree to the following.

 

 

 

1.

Subject to the terms of this letter agreement, Section 5.1(a) of the
Distribution Agreement shall be amended by deleting the phrase “the tenth
anniversary thereof” and replacing such phrase with “December 31, 2015”.

 

 

2.

Immediately prior to December 31, 2015, Nitrogen will remit an amount to Agrium
so that the Applicable Commission paid to Agrium for the period from April 26,
2015 through the termination date of the Distribution Agreement will be equal to
$5,000,000.  

 

 

3.

The amendment to the Distribution Agreement provided in paragraph 1 above shall
be conditioned on the compliance of Nitrogen with the terms of paragraph 2
above.  In the event that the obligations of Paragraph 2 above are not complied
with prior to December 31, 2015 this letter agreement shall terminate with no
further effect on the Distribution Agreement.  

 

 

4.

In connection with the foregoing, each of Nitrogen and Agrium shall, and shall
cause their respective affiliates to, cooperate using commercially efforts to
execute and deliver such additional documents take such further actions as may
be reasonably required to transition the sale and repurchase of Facility
Products from personnel of Agrium to Nitrogen.

 




 

--------------------------------------------------------------------------------

 

Please feel free to contact me at 720-274-3113 should you have any questions or
concerns, and

Thank you for your efforts on behalf of Nitrogen.

 

Sincerely,

 

RENTECH NITROGEN, LLC

 

 

 

/s/ John Diesch

 

John Diesch

 

President

 

 

 

 

ACKNOWLEDGED & AGREED

 

AGRIUM U.S. INC.

 

 

 

/s/ Breen Neeser

Name:

Breen Neeser

Title:

Vice President Wholesale Sales and Marketing

 

 

Cc:David Pearce

 